Title: From Alexander Hamilton to Caleb Swan, 31 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            Head Qrs. Plainfield N. Jersey May 31st. 1800.
          
          In the Postscript of a letter which I wrote to you on the 8th. instant, I mentioned to desired you, (in conformity to what I had understood to be a rule, in that subject cases of Officers marching to the Western Country,) to furnish all the Officers stationed at Staunton (Virga.) with two month’s pay in advance—
          From a recent conversation with an Officer of that Detachmt. who says he has spoken with you on the subject, you do not seem to have seem  to understood it in the same manner, my order as applying only to Capt. Claibourne—I have therefore have to desire you will of advance to all the officers of that detachmt. the sum above mentioned & likewise to the such Officers of Major Cass’s & Buell’s Detachmts. who as are going to join Genl. Pinckney the Western Country—
          With—
           Paymaster General
        